Case 1:20-cv-10104-AT Document 22 Filed 01/27/21 Page 1of1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
HEALTHCARE RETROACTIVE AUDITS, INC., DOC #)
DATE FILED: _ 1/27/2021
Plaintiff,
-against- 20 Civ. 10104 (AT)
IMPTRAX CORPORATION, ORDER
Defendant.

 

 

ANALISA TORRES, District Judge:

The Court has reviewed pre-motion letters submitted by Imptrax Corporation (“Imptrax”),
ECF Nos. 12, 20, and Healthcare Retroactive Audits, Inc. (“HRA”), ECF No. 21. Accordingly:

Imptrax’s request to file a motion to dismiss is GRANTED;
By March 3, 2021, Imptrax shall file its motion to dismiss;
By March 24, 2021, HRA shall file its opposition; and
By April 7, 2021, the Imptrax shall file its reply, if any.

PWNPr

SO ORDERED.

Dated: January 27, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge
